We are of the same opinion with the judge below.    (10) In Johnston v. Johnston, 38 N.C. 426, where the testator bequeathed the residue of his estate, not disposed of, to his wife and her six children, to be equally divided between them and their heirs, share and share alike, A., one of the six children, died in the lifetime of the testator. Held, that this bequest was not to the children as a class, but as if each had been particularly named; and as each was entitled to only one-seventh, the share would not be enlarged by the death of one in the lifetime of the testator; and that the share of A. lapsed and was undisposed of, and belonged to the next of kin of the testator, and to his widow. In the case now before us each of the four children was particularly named by the testator. The share of William, who died in the testator's lifetime, never vested in him, but lapsed, and became so much of the undisposed personal property of the testator, and of course went to the testator's next of kin. The judgment must be
PER CURIAM.                                   Affirmed.